DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 5, 8 and 9 in the reply filed on 8/12/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixing part body" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer cavity inlet is usually close to the bladder cavity when applied" which is indefinite due to the vague requirement created by the 
Claim 3 recites the requirement that “an annular support leg free end comprising convex and/or concave provided on the annular support leg is pressed against the periurethral tissue.” It is unclear what structure is modified by the requirement “convex and/or concave” and is therefore indefinite. For the purpose of examination, the phrase is interpreted to mean “an annular support leg free end comprising a convex and/or concave surface provided on the annular support leg is pressed against the periurethral tissue“(emphasis by examiner).
Claim 3 recites “the position of the external urethral orifice is fixed and the external urethral orifice can be enlarged to facilitate entry of the urinary catheter tip end”. The word “can” relates only to a possible action that could be taken and therefore the statement is interpreted to mean “the position of the external urethral orifice is fixed and the external urethral orifice is capable of being enlarged to facilitate entry of the urinary catheter tip end” (emphasis by examiner). 
The phrase “equal to the sum of the lengths of the urinary catheter located in the bladder and urethra” in claim 5 is relative which renders the claim indefinite.  The phrase "equal to the sum of the lengths of the urinary catheter located in the bladder and urethra" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The cited lengths are not fixed and are relative based on the dimensions of the user as well as the insertion depth into the bladder, which may be variable. 

The phrase "the driving part tail is far away from the fixing part" and more specifically the term “far” in claim 8 is a relative term which renders the claim indefinite.  The term "far" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase is interpreted to mean “the driving part tail is not immediately adjacent to the fixing part when the driving part is in its retracted state” (emphasis by examiner).
The term "appropriate position" in claim 8 is a relative term which renders the claim indefinite.  The term "appropriate position" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is interpreted to mean “a position” for the purpose of examination.
Claim 8 recites the limitation "the driving part tip" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitation “a urinary catheter tip entering the bladder” which encompasses the human organism, namely the bladder. For the purpose of examination, the limitation is interpreted to mean “a urinary catheter tip configured to enter the bladder”.
Claim 1 recites the limitations "the outer cavity inlet is usually close to the bladder cavity when applied" which encompasses the human organism, namely the bladder. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170274176 A1 (Kelly et al.), hereinafter Kelly in view of US 20180008804 A1 (Laniado), hereinafter Laniado.
Regarding claim 1, Kelly teaches a urinary catheter (Fig. 1)(3) capable of use for women, comprising a body tube (9) which would necessarily have a urinary catheter inner surface and a urinary catheter outer surface through the nature of being a tube, comprising a urinary catheter tip (11) configured to enter the bladder, via the urethra [0034] when applied, a urinary catheter tail (10) left outside the body in order to allow urine to exit [0034], and a urinary catheter middle section, the area between (10) and (11), connecting the urinary catheter tip with the urinary catheter tail (Fig. 1), in which the tube inside is provided with a urinary catheter inner cavity, being the same as the interior of the tube, the urinary catheter tip is provided with a urine inlet (12) and the urinary catheter tail is provided with a urine outlet [0034]; 
due to the wall thickness of the urinary catheter, the urine inlet comprises an inner cavity inlet provided on the urinary catheter inner surface and an outer cavity inlet 
a fixing part (16) which can at least sleeve the urinary catheter tip end inside when applied [0035], and the fixing part body (Kelly Annotated Fig. 2) of the fixing part is a hollow cylinder [0035] with a fixing part top end opening (Kelly Annotated Fig. 2) and a fixing part tail end opening (Kelly Annotated Fig. 2), and the fixing part cylindrical hollow (17) allows the urinary catheter tip and at least a part of the urinary catheter middle section to pass through [0035]; 
Kelly fails to teach said fixing part comprises independent parts, two parts or components that can be opened and closed or when the fixing part is used, the fixing part top end opening side is pressed against the periurethral tissue of the body's external urethral orifice, so that the position of the external urethral orifice is fixed inside the fixing part top end opening.  

    PNG
    media_image1.png
    332
    701
    media_image1.png
    Greyscale

Kelly Annotated Fig. 2

Laniado teaches a fixing part (10) (Fig. 1) which can at least sleeve the urinary catheter tip end inside when applied [0019], wherein the said fixing part comprises independent parts (at least components 14 and 12), two parts or components that can be opened and closed via (24), and the fixing part body (14) of the fixing part is a hollow cylinder [0019] with a fixing part top end opening (Laniado Annotated Figure) and a fixing part tail end opening (Laniado Annotated Figure), and the fixing part cylindrical hollow (18) allows the urinary catheter tip and at least a part of the urinary catheter middle section to pass through [0051]; 
when it is used, the fixing part top end opening side is pressed against the periurethral tissue of the body's external urethral orifice [0051], so that the position of the external urethral orifice is fixed inside the fixing part top end opening as illustrated in Fig. 8 and 12.  
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Kelly with the fixing part of Laniado as a simple substitution of known elements (catheter introducers) to obtain the predictable result of using the device to assist in catheter insertion.

    PNG
    media_image2.png
    460
    854
    media_image2.png
    Greyscale

Laniado Annotated Figure


Kelly further teaches a protruding and integrated annular support leg (23) including oval rings (Kelly Annotated Fig. 2) is provided on one side of the fixing part top end opening, namely the exterior side of the opening; when it is used, an annular support leg free end comprising a convex and/or concave surface, specifically (A1)(Kelly Annotated Fig. 2) provided on the annular support leg is pressed against the periurethral tissue of the body's external urethral orifice, so that the position of the external urethral orifice is fixed and the external urethral orifice can be enlarged to facilitate entry of the urinary catheter tip end.  
The phrase “when it is used” is a statement of intended use that does not further limit the claimed invention.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Regarding claim 9, Kelly in view of Laniado teaches the urinary catheter for women according to claim 1. 
Kelly further teaches the urinary catheter tip (11) end extends conically outward, as seen in its tapered structure in Fig. 1, and the urinary catheter tip end conical extension part extends from the fixing part top end opening during use [0035] to first .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Laniado and further in view of US 20060025753 A1 (Kubalak et al.), hereinafter Kubalak as evidenced by Laniado.
Regarding claim 5, Kelly in view of Laniado teaches the urinary catheter for women according to claim 1. 
Kelly teaches the length of the fixing part to be at least 35mm [0041] but fails to specify the length of the catheter which would be inserted into the body and therefore fails to teach the fixing part body is extended, and the length of the urinary catheter contained in the extended fixing part is greater than or equal to the sum of the lengths of the urinary catheter located in the bladder and urethra when the urinary catheter is retained.  
Kubalak teaches a catheter comprising a fixing part (at least 70 and 20). Kubalak further teaches the catheter (15) is between 15 and 55 centimeters. The entire length of the catheter is contained within (70 and 20), making the length of the fixing part also between 15 and 55 centimeters. Thus, when the fixing part body is extended, and the length of the urinary catheter contained in the extended fixing part is greater than or equal to the sum of the lengths of the urinary catheter located in the bladder and urethra when the urinary catheter is retained as evidenced by the teachings of Laniado that the urethra tracts is about 3.5-5 cm long [0006].
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly in view of Laniado with the fixing part length of Kubalak to reduce the risk of the user touching the catheter and thereby lowering the risk of contamination [Kelly 0007].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Laniado and further in view of US 5376094 A (Kline), hereinafter Kline.
Regarding claim 8, Kelly in view of Laniado teaches the urinary catheter for women according to claim 1, but fails to teach the catheter comprises a driving part with a rod-shaped or cylindrical body, in which, at least the driving part tip of the driving part is sleeved with the fixing part body, the driving part tip and the fixing part body are in sliding fit, the driving part tail is far away from the fixing part, the driving part tip inner surface of the driving part is provided with at least one driving part force application part, and a urinary catheter wall force bearing part is provided on the urinary catheter wall at an appropriate position; the fixing part body is provided with two rings near the fixing part end opening, and the driving part tail is provided with at least one ring.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixing part of Kelly in view of Laniado with the fixing part and driving mechanism of Kline to make the device easier to use one-handed by all users (Kline Col. 5: lines 14-17).

    PNG
    media_image3.png
    284
    1017
    media_image3.png
    Greyscale

Kline Annotated Fig. 4

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050090779 A1 describes a catheter introducer formed of two pieces which open and close.
US 20150039014 A1 describes an actuating device for a catheter which has finger holes on both the fixed and moving portion.
US 20180126126 A1 describes a device for single handed catheter insertion featuring finger holding positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Benjamin J Klein/Primary Examiner, Art Unit 3781